Case: 4:19-cr-00689-RWS-PLC Doc. #: 2 Filed: 08/22/19 Page: 1 of 1 PageID #: 4

                                UNITED STATES DISTRICT COURT                           SUPPRESSED
                                 EASTERN DISTRICT OF MISSOURI                                  fFllllJEIQ)
                                       EASTERN DIVISION
                                                                                           AUG 2 .2 2019
UNITED STATES OF AMERICA,                                )                             ~A U.S. DISTRICT COURT
                                                         )                             ii;nSJEAN DISTRICT OF MO
                                                                                               ST. LOUIS
                          Plaintiff,                     )
                                                         )        No.
v.                                                       )

DANIEL MCSKIMMING,
                                                         )         4-:19CR00689 RWS/PLC
                                                         )
                                                         )
                         Defendant.                      )

                                            INDICTMENT

                                             COUNT ONE

       The Grand Jury charges that:

       On or about August 13, 2019,
                               ._'·;·
                                      in the City of St. Louis, within the Eastern
                                                                              .,···.,
                                                                                      District
                                                                                      .
                                                                                               of -Missouri,

                                       DANIEL MCSKIMMING,

the Defendant herein, knowingly possessed ammunition, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year, and

the ammunition previously traveled in interstate or foreign commerce during or prior to being in the

Defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l}


                                                                 A TRUE BILL



                                                                 FOREPERSON
JEFFREY B. JENSEN
United States Attorney



JENNIFER SZCZUCINSKI, #56906MO
Special Assistant United States Attorney
